CONCURRING OPINION
The evidence seems to be legally sufficient to sustain a finding that the defendant, acting through its foreman, was negligent in failing to enforce the rule intended to afford protection to its employees, and the case is thus brought within the principles announced in Barrentine v. Henry Wrape Co., 105 Ark. 485, and cases there cited, hence I concur in the judgment of affirmance on that ground. I do not, however, agree that there is any liability on account of the negligence of *Page 8 
Knight, the other employee, for he was not acting at the time within the scope of his employment, but, on the contrary, his act in striking the match to light a cigarette constituted a stepping aside from his line of duty, and, in the performance of that act, he was not representing his employer. The case in that respect falls within the principle announced in the cases cited in the opinion of the majority.
The statute referred to in the opinion has no reference to the negligent act of a fellow-servant done during a departure from his line of duty. It is true that any negligent act committed by a servant is beyond the scope of his authority and the master is nevertheless responsible, but if the act itself is committed by the servant for his own personal convenience, and is entirely disconnected from the work which he is authorized to do, then the master is not responsible. In the present case the act of Knight in striking the match to light the cigarette was wholly for his own personal taste and convenience, and was entirely disconnected from any duties which Knight was authorized by his employer to perform, and there is therefore no liability on that account.
Mr. Justice WOOD concurs.